Citation Nr: 0335181	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  95-15 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to service connection for balantitis.

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for bilateral ankle 
disability.

5.  Entitlement to service connection for residuals of a left 
leg fracture.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to 
September 1997.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a May 1998 rating decision by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, the RO denied claims for 
service connection for prostatitis, balantitis, bilateral 
knee disability, bilateral ankle disability, and residuals of 
a left leg fracture.


REMAND

The veteran contends that he has manifested recurrent 
symptoms of dysuria and urinary frequency, a skin condition 
of the genitals, and arthralgias and myalgias of the knees 
and ankles since service.  These symptoms have been well 
documented since a November 1971 rheumatology consultation to 
the present.  In November 1971, the Chief of Rheumatology 
Service rendered an assessment that the combined "symptoms 
most likely represent the arthritis of Reiter's Disease," 
but noted that further evaluation was deemed necessary.  
Thereafter, the veteran has had extensive work-ups for all of 
his symptoms, and additional examiners entertained a 
diagnosis of Reiter's Syndrome.  To date, however, an 
etiology for his symptoms has not been determined.

In his initial VA examination in January 1998, the veteran 
reported having undergone a rheumatology consultation at a VA 
clinic in 1980.  These records, if they exist, must be 
associated with the record prior to any further adjudication 
of the claims on appeal.  38 C.F.R. § 3.159(c)(2) (2003).  
The RO should also request the veteran to identify the 
existence of any additional VA clinic records which may be in 
existence prior to October 1999.  Upon the receipt of any 
additional records, the Board is of the opinion that the 
veteran should be afforded examination by a rheumatologist 
who, based upon examination of the veteran and review of the 
claims folder, can provide opinion as to whether the 
veteran's recurrent symptoms of dysuria and urinary 
frequency, a skin condition of the genitals, and arthralgias 
and myalgias of the knees and ankles are the result of 
Reiter's Syndrome.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran to 
identify the existence of any additional VA 
clinic records which may be in existence prior 
to October 1999, to include the date and name 
of the VA facility wherein he underwent a 
rheumatology consultation in approximately 
1980.  The RO should also request the veteran 
to identify any additional private clinic 
records, if any, which may pertinent to his 
claims on appeal.  The RO should obtain all 
records identified by the veteran as relevant 
to his appeal, and obtain complete VA clinic 
records since January 2002.

2.  The RO must also review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§ 5103A (West 2002) are fully complied with 
and satisfied.  

3.  The veteran should be afforded examination 
by a rheumatologist, with benefit of review of 
his claims folder, in order to determine 
whether his recurrent symptoms of dysuria and 
urinary frequency, a skin condition of the 
genitals, and arthralgias and myalgias of the 
knees and ankles since service are the result 
of Reiter's Syndrome.  The claims folder 
should be provided to the examiner for review 
prior to examination.  All indicated tests and 
studies should be conducted.  Following 
examination and review of the claims folder, 
the examiner should be requested to provide 
opinion on the following question:

Whether it is at least as likely as not 
that the veteran's recurrent symptoms 
of dysuria and urinary frequency, a 
skin condition of the genitals, and 
arthralgias and myalgias of the knees 
and ankles since service are the result 
of Reiter's syndrome? 

The examiner should be requested to provide an 
opinion which reflects review of the veteran's 
history of symptoms and treatment since 
service.  The claims folder must be available 
for review by the examiner.

4.  Thereafter, the RO should readjudicate the 
claims for service connection for prostatitis, 
balantitis, bilateral knee disability, 
bilateral ankle disability and residuals of a 
left leg fracture.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




